Notice had been given to take depositions, specifying two days, — the witnesses lived at the distance of two hundred miles.
When the residence of the witnesses is as great from the residence of the parties, as appears in this case, it seems to be reasonable that the *Page 297 
latitude of two days should be allowed. It has been objected that the deposition should not have been sealed up till the end of the second day, so as to give the opposite party an opportunity of attending and cross-examining.1 In this case it appears that the deposition was taken on the first of the two days. We are of opinion that the deposition ought to be read, unless it appear from affidavit that the opposite party attended the last day for the purpose of examining, and could not; the depositions having been previously taken and sealed, or some other unfairness. None of these things appear here.
1 ORIGINAL NOTE. — This is the practice of the ecclesiastical courts, when depositions are taken in foreign parts.